United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 02-2725
                                   ___________

Jessie Samuel Rufus Benford,            *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Home Depot U.S.A., Inc.,                * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                          Submitted: January 23, 2003
                              Filed: January 28, 2003
                                   ___________

Before BYE, FAGG, and RILEY, Circuit Judges.
                             ___________

PER CURIAM.

      Jessie Benford appeals from the district court’s1 order granting judgment as a
matter of law (JAML) in his employment discrimination action. Having reviewed de
novo the record and the parties’ briefs, we agree with the district court’s bases for
granting JAML to Home Depot. See Arabian Agric. Servs. Co. v. Chief Indus., Inc.,
309 F.3d 479, 482 (8th Cir. 2002) (de novo review of JAML; JAML should not be



      1
       The Honorable Frederick R. Buckles, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
granted unless party has been fully heard on issue and there is no legally sufficient
evidentiary basis for a reasonable jury to find for that party on that issue).

      Accordingly, the judgment is affirmed. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-